09/25/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  July 18, 2017 Session

      STATE OF TENNESSEE v. CHARLOTTE LYNN FRAZIER AND
                       ANDREA PARKS

               Appeal from the Circuit Court for Dickson County
      No. 22CC-2016-CR-59I3 Robert E. Burch, Judge Sitting by Designation
                    ___________________________________

                           No. M2016-02134-CCA-R9-CD
                       ___________________________________


The Defendants, Charlotte Lynn Frazier and Andrea Parks, along with ninety-five other
co-defendants, were charged through a presentment with conspiracy to manufacture, sell,
or deliver 300 grams or more of methamphetamine with at least one defendant having
committed an overt act within 1,000 feet of a school, park, library, recreation center, or
child care facility. The Defendants each filed a motion to suppress evidence seized
during the execution of search warrants at their homes. The Defendants alleged that the
magistrate, a circuit court judge, lacked the authority to issue the search warrants because
the Defendants’ homes were located outside the magistrate’s judicial district. The trial
court granted the Defendants’ motions. The State sought and was granted permission to
appeal in both cases pursuant to Tennessee Rule of Appellate Procedure 9, and this court
consolidated the appeals. We hold that the magistrate did not have the authority to issue
search warrants for property located outside his judicial district and that, as a result, the
searches of the Defendants’ homes were unconstitutional. Accordingly, we affirm the
trial court’s orders granting the Defendants’ motions to suppress and remand the cause to
the trial court for further proceedings consistent with this opinion.

Tenn. R. App. P. 9 Interlocutory Appeal; Judgments of the Circuit Court Affirmed;
                                 Case Remanded

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and TIMOTHY L. EASTER, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; W. Ray Crouch, Jr., District Attorney General; and David Wyatt,
Assistant District Attorney General, for the appellant, State of Tennessee.

Leonard G. Belmares, II, Charlotte, Tennessee, for the appellee, Charlotte Lynn Frazier.
Tammy L. Hassell, Charlotte, Tennessee, for the appellee, Andrea Parks.


                                        OPINION

                     FACTUAL AND PROCEDURAL HISTORY

       In September 2014, the United States Drug Enforcement Agency (DEA), the
Kentucky State Police, the Twenty-Third Judicial District Drug Task Force, the
Nineteenth Judicial District Drug Task Force, and the Clarksville Police Department
began a joint investigation into the trafficking of methamphetamine in Dickson and
Montgomery Counties. During the course of the investigation, a circuit court judge with
the Twenty-Third Judicial District issued warrants authorizing the interception of
electronic communications.

       Based on information obtained during the investigation, Agent Kyle Chessor of
the Twenty-Third Judicial District Drug Task Force applied for search warrants for the
Defendants’ homes in October 2015. Ms. Parks’s home was located in Robertson
County, and Ms. Frazier’s home was located in Montgomery County. Robertson and
Montgomery Counties are located in the Nineteenth Judicial District. See T.C.A. § 16-5-
506(19)(A)(i). The magistrate, the circuit court judge from the Twenty-Third Judicial
District who had issued the warrants authorizing the interception of electronic
communication, also issued the search warrants authorizing the searches of the
Defendants’ homes.

       The search of Ms. Parks’s home yielded 17.9 ounces of methamphetamine, twenty
grams of marijuana, and drug paraphernalia. During the search of Ms. Frazier’s home,
officers recovered approximately one kilogram of crystal methamphetamine,
approximately one hundred ecstasy pills, two sheets of LSD, two ounces of marijuana,
drug paraphernalia, assorted rounds of ammunition, and $112,031 in cash. The officers
also searched a vehicle parked at the residence that belonged to co-defendant Matthew
Smith and recovered eight ounces of crystal methamphetamine, $38,838 in cash, a loaded
Glock handgun, and a Remington twelve gauge shotgun.

       Both of the Defendants filed a motion to suppress evidence seized during the
search of their respective homes. The Defendants contended that the search warrants
were invalid because the magistrate was not authorized to issue search warrants for
property located outside of his judicial district and that, therefore, the searches violated
the Fourth Amendment of the United States Constitution and Article I, section 7 of the
Tennessee Constitution.
                                           -2-
        During the hearings on the Defendants’ separate motions, the parties did not
submit any proof but argued their respective positions. The Defendants argued that the
magistrate was not authorized to issue the search warrants since the property to be
searched was located outside of his judicial district, while the State argued that the
magistrate had such authority. The State noted that the wiretaps that led to the search
warrants originated in the Twenty-Third Judicial District in Dickson County and
maintained that the circuit court judge “being aware of the facts of the particular case, all
the work that had been going on, in particular with the wiretap warrants and the required
ten-day reports, that because this case was being investigated here, the State’s position is
that [the circuit court judge] did, in fact, have authority to issue a search warrant for the
property.”

       The trial court granted the Defendants’ motions to suppress. The trial court found
that the search warrants were void because the magistrate was not authorized to issue
search warrants for property located outside of his jurisdiction.

       Thereafter, the State filed motions in the trial court requesting permission to seek
an interlocutory appeal in this court pursuant to Tennessee Rule of Appellate Procedure
9. The trial court granted the State’s motion. This court subsequently granted the State’s
application for permission to appeal and consolidated the appeals.

                                       ANALYSIS

        The State contends that the trial court erred in granting the Defendants’ motions to
suppress. The State argues that Tennessee Code Annotated section 40-1-106 designates
circuit court judges as “magistrates” with authority to issue search warrants for property
located anywhere in the State of Tennessee. The State also argues that any error in the
circuit court judge’s issuance of the search warrants is non-constitutional error and that,
as a result, suppression is not required. Finally, the State argues that the evidence seized
during the searches of the Defendants’ homes is admissible under the good faith
exception to the exclusionary rule or under the Exclusionary Rule Reform Act in
Tennessee Code Annotated section 40-6-108. The Defendants respond that the circuit
court judge did not have the authority to issue a search warrant for property located
outside the territorial boundaries of his judicial district. According to the Defendants, the
search warrants were void ab initio, and the searches of their homes violated the Fourth
Amendment to the United States Constitution and Article I, section 7 of the Tennessee
Constitution.

       A trial court’s factual findings made during a motion to suppress are
presumptively correct on appeal unless the evidence preponderates against them. State v.
Saylor, 117 S.W.3d 239, 244 (Tenn. 2003). Determinations of witness credibility and the
                                            -3-
resolution of conflicts in the evidence are left to the trial court. State v. Riels, 216 S.W.3d
737, 753 (Tenn. 2007). The prevailing party is entitled to the strongest legitimate view of
the evidence and to all reasonable inferences drawn from the evidence. State v. Day, 263
S.W.3d 891, 900 (Tenn. 2008). A trial court’s conclusions of law are reviewed de novo.
State v. Sawyer, 156 S.W.3d 531, 533 (Tenn. 2005). Likewise, a trial court’s application
of law to the facts is reviewed de novo. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001).

                             A. Validity of the Search Warrants

       “Under the Fourth Amendment to the United States Constitution and Article I,
section 7 of the Tennessee Constitution, search warrants may not be issued unless a
neutral and detached magistrate determines that probable cause exists for their issuance.”
State v. Tuttle, 515 S.W.3d 282, 299 (Tenn. 2017) (citing Illinois v. Gates, 462 U.S. 213,
240 (1983); State v. Henning, 975 S.W.2d 290, 294 (Tenn. 1998); State v. Jacumin, 778
S.W.2d 430, 431 (Tenn. 1989)) (footnotes omitted).1 Likewise, Tennessee statutes
require that a search warrant be issued by a magistrate. See T.C.A. §§ 40-6-101, 40-6-
105.

       A magistrate historically has been defined in a broad sense as “‘a public civil
officer, possessing such power—legislative, executive, or judicial—as the government
appointing him may ordain.’” Shadwick v. City of Tampa, 407 U.S. 345, 349 (1972)
(quoting Compton v. Alabama, 214 U.S. 1, 7 (1909)). The United States Supreme Court
has recognized that “[s]tates are entitled to some flexibility and leeway in their
designation of magistrates, so long as all are neutral and detached and capable of the
probable-cause determination required of them.” Id. at 354. “The qualifications of a
magistrate are therefore inextricably intertwined with state law.” United States v. Master,
614 F.3d 236, 240 (6th Cir. 2010).

       Tennessee Rule of Criminal Procedure 41(a) provides that a search warrant may
be issued by “[a] magistrate with jurisdiction in the county where the property is sought.”
Rule 41(a), however, does not define who constitutes a magistrate or the extent of a
magistrate’s jurisdiction.

       Tennessee Code Annotated section 40-1-106 provides:

       The judges of the supreme, appellate, chancery, circuit, general sessions
       and juvenile courts throughout the state, judicial commissioners and county

       1
         Our supreme court has recognized that Article I, section 7 “is identical in intent and
purpose with the Fourth Amendment.” State v. Reynolds, 504 S.W.3d 283, 303 (Tenn. 2016)
(quotations omitted).
                                             -4-
       mayors in those officer’s respective counties, and the presiding officer of
       any municipal or city court within the limit of their respective corporations,
       are magistrates within the meaning of this title.

Included in Title 40 is Tennessee Code Annotated section 40-6-105, which requires that a
search warrant be issued by a magistrate. The State maintains section 40-1-106
designates circuit court judges as “magistrates” with authority to issue search warrants for
property located anywhere in the State of Tennessee. The Defendants argue that section
40-1-106 only enumerates those judicial officers who are authorized to act as magistrates
and does not expand the officers’ jurisdictions or grant the officers additional authority
beyond their established jurisdictions.

        “The paramount rule of statutory construction is to ascertain and give effect to
legislative intent without broadening the statute beyond its intended scope.” Baker v.
State, 417 S.W.3d 428, 433 (Tenn. 2013) (citing Carter v. Bell, 279 S.W.3d 560, 564
(Tenn. 2009)). This court must “‘begin with the words that the General Assembly has
chosen’ and ‘give these words their natural and ordinary meaning.’” Id. (quoting Lee
Med., Inc. v. Beecher, 312 S.W.3d 515, 526 (Tenn. 2010)). “When statutory language is
clear and unambiguous, we must apply its plain meaning in its normal and accepted use,
without a forced interpretation that would extend the meaning of the language and, in that
instance, we enforce the language without reference to the broader statutory intent,
legislative history, or other sources.” Carter, 279 S.W.3d at 564.

       An ambiguity in a statute exists where “‘the parties derive different interpretations
from the statutory language.’” State v. Howard, 504 S.W.3d 260, 270 (Tenn. 2016)
(quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)). The Tennessee Supreme
Court has explained that

       “[t]his proposition does not mean that an ambiguity exists merely because
       the parties proffer different interpretations of a statute. A party cannot
       create an ambiguity by presenting nonsensical or clearly erroneous
       interpretation of a statute.       Here, because we determine that the
       interpretations of the Act articulated by the petitioner and the State are both
       reasonable, an ambiguity exists.”

Id. at 271 (quoting Powers v. State, 343 S.W.3d 36, 50 n.20 (Tenn. 2011)). Under such
circumstances, courts may look beyond the text of the statute to determine its meaning.
Id. at 270-71 (citations omitted).

       The interpretations of Tennessee Code Annotated section 40-1-106 articulated by
the State and the Defendants are both reasonable based upon the language of the statute.
                                            -5-
Accordingly, an ambiguity exists. Because the statute is ambiguous, we look to the
legislative history of the statute and to the statutory scheme to determine whether the
statute grants a circuit court judge the authority to issue a search warrant for property
located anywhere in the state.

       The statute that is now Tennessee Code Annotated section 40-1-106 has been in
place in some form since 1858. In 1932, the statute read in part:

      “The judges of the supreme, chancery, circuit, and criminal courts
      throughout the state, judges of the county courts, and justices of the peace
      in their respective counties, … are magistrates within the meaning of this
      and the following titles, and may require persons to give security for good
      behavior, and to keep the peace in the manner provided in this chapter.”

Hancock v. Davidson County, 171 Tenn. 420, 104 S.W.2d 824, 826 (Tenn. 1937)
(quoting 1932 Code, § 11428). As early as 1932, the statute classified “the judges of the
supreme, chancery, circuit, and criminal courts throughout the state” as magistrates. The
State argues that the statutory phrases “throughout the state” and “in their respective
counties” are meant to indicate the jurisdiction of various types of magistrates. The
Defendants counter that the statute merely defines magistrates and is not intended to
confer jurisdiction. We note that the fact that “judges of the county courts” contains no
phrase that could arguably be read as jurisdictional supports the Defendants’ position. If
the Legislature had enacted the statute to confer jurisdiction, it would presumably have
indicated the jurisdiction of each type of magistrate.

        Throughout the years, the statute has been amended to include the judges from the
appellate, general sessions, and juvenile courts “throughout the state” as magistrates, and
judges from criminal courts has been deleted from the statute. An examination of the
legislative history behind these amendments may shed light on whether the legislature
intended for the phrase “throughout the state” to confer the authority to issue search
warrants for property located outside of each judge’s respective jurisdiction.

      The 1932 statute was not amended again until 1973, when it was renumbered to
Tennessee Code Annotated section 40-114. See 1973 Tenn. Pub. Acts ch. 48, § 1. As
amended, section 40-114 provided:

      “Officials” defined as magistrates.—The judges of the Supreme,
      chancery, circuit and criminal courts throughout the state, judges of the
      county courts, and justices of the peace in their respective counties, the
      mayor or chief officer and the recorder of any incorporated city or town,
      within the limits of their respective corporations, and the presiding officer
                                           -6-
       of any municipal or city court within the limit of their respective
       corporations are magistrates within the meaning of this title.

T.C.A. § 40-114 (1975). In 1978, the statute was amended to include “judicial
commissioner” after “throughout the state.” See 1978 Tenn. Pub. Acts ch. 933, § 2. Like
“judges of the county courts,” “judicial commissioner” was not modified by any language
such as “throughout the state” or “in their respective counties” that, based on the State’s
position, could be viewed as relating to a magistrate’s jurisdiction. See T.C.A. § 40-114
(Supp. 1979).

       In 1979, the Legislature amended Tennessee Code Annotated to delete references
to “justice of the peace” throughout the Code and to replace the language with “court of
general sessions” or “judge of the court of general sessions.” See 1979 Tenn. Pub. Acts
ch. 68, § 3. The Legislature granted the Tennessee Code Commission the authority to
“reword such provisions to conform to the appropriate reference and sentence structure
and to make such grammatical changes necessary to effect such word changes without
any change of substantive law.” Id.

      Following the changes by the Tennessee Code Commission, the statute, which was
subsequently renumbered to section 40-1-106, provided:

       Officials defined as magistrates.—The judges of the Supreme, appellate,
       chancery, circuit and general sessions courts throughout the state, judicial
       commissioners and county executives in their respective counties, the
       mayor or chief officer and the recorder of any incorporated city or town,
       within the limits of their respective corporations, and the presiding officer
       of any municipal or city court within the limit of their respective
       corporations are magistrates within the meaning of this title.

T.C.A. § 40-1-106 (1982). Under this amended statute, the term “general sessions
courts” was not simply substituted for “justices of the peace.” Rather, the statute
included multiple substantive changes. For example, appellate court judges and general
sessions judges were added to the list of judges “throughout the state” who are
magistrates, and criminal court judges were removed from the statute. While the
additions and deletions change the substance of the statute, there are no public acts listed
under the credits to Tennessee Code Annotated section 40-1-106 that correspond to these
alterations. Accordingly, we find nothing in the legislative history suggesting that the
inclusion of general sessions judges “throughout the state” as magistrates evidenced an
intent by the legislature to expand a general sessions judge’s authority to issue search
warrants for property located anywhere in the state and, thus, does not support the State’s
argument that those judges listed as magistrates “throughout the state” confers
                                           -7-
jurisdiction of those magistrates to issues search warrants for property located anywhere
in the state.

        We note that this court has previously identified a codification error in section 40-
1-106. See State v. David Ford, No. M2007-00431-CCA-R3-CD, 2008 WL 1968824, at
*4 (Tenn. Crim. App. May 7, 2008). In 1993, the legislature amended section 40-1-106
to delete the language “the mayor of chief officer and the recorder of any incorporated
city or town, within the limits of their respective corporations.” 1993 Tenn. Pub. Acts ch.
115, § 3. In addition to removing this language, the Tennessee Code Commission also
removed the language “and the presiding officer of any municipal or city court within the
limits of their respective corporations.” See David Ford, 2008 WL 1968824, at *4. This
court noted that “[w]hen there is a conflict in the codification process, the Public Act as
originally passed controls.” Id. (citation omitted). The statute was later corrected. See
T.C.A. § 40-1-106 (2012).

       In 1993, the legislature also amended section 40-1-106 to insert “juvenile courts”
between “general sessions” and “throughout the state” so that judges of juvenile courts
“throughout the state” were classified as magistrates. See 1993 Tenn. Pub. Acts ch. 241,
§ 55. In amending the statute, there was no discussion regarding whether the amendment
would grant juvenile court judges the authority to issue search warrants for property
located anywhere in the state. Rather, the House/Senate Calendar Summary of 1993
Tennessee Public Act chapter 241 provides that “[t]his bill would make a juvenile court
judge a magistrate which would allow such judge to perform all duties that a magistrate is
presently authorized to perform in Tennessee.” Such language supports the Defendants’
assertion that section 40-1-106 only defines those officials who are classified as
magistrates and does not address the jurisdiction of those magistrates.

       We conclude that based on the legislative history of 40-1-106, the legislators
intended that the statute only define those officials who are magistrates and not the extent
of the magistrate’s jurisdictional authority to issue search warrants. When the Legislature
has intended to limit or expand a magistrate or other official’s jurisdictional authority to
issue a warrant, it has specifically stated so. See, e.g., T.C.A. §§ 40-6-213 (providing that
a magistrate issuing an arrest warrant “may empower any law enforcement officer to
execute the warrant anywhere in the state”); 40-6-304(a) (requiring that an application for
an order authorizing the interception of a wire, oral, or electronic communication be
made “to a judge of competent jurisdiction in the district where the interception of a wire,
oral or electronic communication is to occur, or in any district where jurisdiction exists to
prosecute the underlying offense to support an intercept order”).

        The State’s interpretation of section 40-1-106 would expand the jurisdiction of
circuit, chancery, general sessions, and juvenile courts by allowing them to issue search
                                            -8-
warrants to be executed on property located anywhere in the state. Such an interpretation
would encourage state agencies to forum shop and seek search warrants from sympathetic
judges who would otherwise have no jurisdiction over any claims involving the person,
property, or location to be searched. For example, a general sessions judge in Shelby
County would have the authority to issue a search warrant for a business in Franklin,
Tennessee. A circuit court judge in Cocke County would have the authority to issue a
search warrant for a residence in Chester County. We find no evidence the Legislature
intended such a result.

       We recognize that section 40-1-106 includes language that could be construed as
addressing the jurisdiction in which a magistrate is authorized to perform his or her
duties. However, upon reviewing the legislative history of section 40-1-106, the
language of other statutes addressing a magistrate’s jurisdiction, and public policy, we
conclude that section 40-1-106 merely defines which officials are magistrates and does
not address a magistrate’s jurisdiction to issue a search warrant.

        The State relies upon a Tennessee Attorney General’s opinion from 1985 to
support its argument that pursuant to section 40-1-106, judges of the circuit, chancery,
general sessions, and juvenile courts have the authority to issue search warrants for
property located anywhere in the state. See Tenn. Op. Atty. Gen. No. 85-057 (1985).
The opinion, however, does not cite to any authority other than the language of the statute
itself. See id. We hold that section 40-1-106 does not support such a conclusion and find
the Tennessee Attorney General’s opinion from 1985 to be unpersuasive.

       Because the statutes governing the duties of magistrates do not address a
magistrate’s jurisdictional authority to issue search warrants for property, we must look
to the general statutes setting forth the jurisdiction of those judges who have been
designated magistrates under section 40-1-106. Tennessee Code Annotated section 16-2-
506 lists the judicial district under in which each circuit court judge serves. There is no
dispute that the magistrate, a circuit court judge for the Twenty-Third Judicial District,
issued search warrants for property located outside his judicial district. See T.C.A. § 16-
2-506(23)(A) (listing the counties under which fall under the Twenty-Third Judicial
District).

       This court previously has recognized that a trial court did not have the authority to
issue a search warrant authorizing a blood draw of a defendant who was incarcerated
outside the trial court’s judicial district. State v. Allen Prentice Blye, No. E2001-01227-
CCA-R3-CD, 2002 WL 31086314, at *5 (Tenn. Crim. App. Sept. 16, 2002), affirmed on
other grounds by State v. Blye, 130 S.W.3d 776 (Tenn. 2004). The State maintains that
this court’s holding in Allen Prentice Blye should be disregarded as dicta. Dicta are
portions of opinions “expressed by a court upon some question of law which is not
                                           -9-
necessary to the decision of the case before it.” Bellar v. Nat’l Motor Fleets, Inc., 450
S.W.2d 312, 313-14 (Tenn. 1970). We note that this court’s discussion in Allen Prentice
Blye related to the defendant’s argument that the State’s actions in seeking a search
warrant from a judge other than the trial judge was improper once the trial judge denied
the State’s initial motion. See Allen Prentice Blye, 2002 WL 31086314, at *5. However,
even if this court’s holding in Allen Prentice Blye constitutes dicta, we conclude that the
opinion is persuasive and supports our conclusion in this case that the magistrate was not
authorized to issue a search warrant for property located outside his judicial district.

        Under certain circumstances, a circuit court judge is authorized to act outside his
or her judicial district. Tennessee Code Annotated section 17-1-203 provides that “[t]he
judges and chancellors are … judges and chancellors for the state at large, and as such,
may, upon interchange or upon other lawful ground, exercise the duties of office in any
other judicial district in the state.” Tennessee Code Annotated section 16-2-502 provides
in part that “[a]ny judge or chancellor may exercise by interchange, appointment, or
designation the jurisdiction of any trial court other than that to which the judge or
chancellor was elected or appointed.” The parties agree that the magistrate was not
sitting by interchange when he issued the search warrants. Furthermore, no evidence was
introduced to establish that the magistrate was sitting by appointment or designation
when he issued the search warrants. Finally, the State does not allege any “other lawful
ground” which authorized the magistrate to exercise his duties in another judicial district.
See T.C.A. § 17-1-203. Accordingly, we conclude that the magistrate did not have the
authority to issue the search warrants for the Defendants’ homes.

                                         B. Remedy

       The State maintains that even if the magistrate was not authorized to issue the
search warrants, the error was non-constitutional in nature. The State asserts that the
magistrate’s issuance of the search warrant, at most, violated Tennessee Rule of Criminal
Procedure 41(a) and that the violation does not require suppression of the evidence seized
during the executions of the search warrants. The Defendants respond that the issuance
of the search warrants by a magistrate who is not authorized to do so renders the search
warrants void ab initio and that as a result, the searches violated the Fourth Amendment
to the United States Constitution and Article I, section 7 of the Tennessee Constitution.
The Defendants maintain that as a result, the appropriate remedy is suppression of the
evidence seized during the execution of the search warrants.

      The United States Supreme Court has recognized that under the Fourth
Amendment, the magistrate who issues a search warrant must meet two tests: (1) the
magistrate must be neutral and detached, and (2) the magistrate “must be capable of
determining whether probable cause exists for the requested … search.” Shadwick, 407
                                           - 10 -
U.S. at 350. We agree with the State that there has been no evidence presented that the
magistrate who issued the search warrants was not neutral and detached. Nevertheless,
we must determine whether a magistrate’s lack of authority to issue a search warrant
renders the search warrant constitutionally invalid.

       In deciding the issue, we must examine the original meaning of the Fourth
Amendment, including what “traditional protections against unreasonable searches and
seizures” were afforded “by the common law at the time of the framing.” Atwater v. City
of Lago Vista, 532 U.S. 318, 326 (2001) (quotation omitted); see United States v.
Krueger, 809 F.3d 1109, 1123 (10th Cir. 2015) (Gorsuch, J., concurring). “[T]he Fourth
Amendment embraces the protections against unreasonable searches and seizures that
existed at common law at the time of its adoption, and the Amendment must be read as
‘provid[ing] at a minimum’ those same protections today.” Krueger, 809 F.3d at 1123
(Gorsuch, J., concurring) (quoting United States v. Jones, 565 U.S. 400, 411 (2012)).

       Under the common law at the time of the framing of the Fourth Amendment, a
search warrant for property located beyond the magistrate’s territorial jurisdiction was
treated as ultra vires and void ab initio or “null and void without regard to potential
questions of ‘harmlessness.’” Id. “The principle animating the common law at the time
of the Fourth Amendment’s framing was clear: a warrant may travel only so far as the
power of its issuing official.” Id. at 1124.

        Moreover, the United States Supreme Court has recognized that for warrants to be
valid, they must derive from “‘magistrates empowered to issue’” them. See Krueger, 809
F.3d at 1124 (Gorsuch, J., concurring) (quoting United States v. Lefkowitz, 285 U.S. 452,
464 (1932)). Accordingly, “‘when a warrant is signed by someone who lacks the legal
authority necessary to issue search warrants, the warrant is void ab initio’” and does not
qualify as a valid warrant for Fourth Amendment purposes. Master, 614 F.3d at 239
(quoting United States v. Scott, 260 F.3d 512, 515 (6th Cir. 2001)); see, e.g., Krueger,
809 F.3d at 1124 and n.5 (Gorsuch, J. concurring) (citing cases).

       The magistrate, a circuit court judge, in the present case did not have the authority
to issue the search warrants for the Defendants’ homes located outside of his district.
Therefore, the search warrants are void ab initio, and the searches of the Defendants’
homes are unconstitutional.

                                  C. Good Faith Doctrine

       The State maintains that the evidence resulting from the search is nevertheless
admissible pursuant to the Exclusionary Reform Act in Tennessee Code Annotated
section 40-6-108 and the good faith exception recognized in State v. Davidson, 509
                                           - 11 -
S.W.3d 156 (Tenn. 2016). Although Davidson was not decided until after the
suppression hearing, section 40-6-108 was enacted in 2011, several years prior to the
searches of the Defendants’ homes and the suppression hearing. The State, however,
failed to raise the application of 40-6-108 or the good faith exception in general in the
trial court and failed to present any evidence at the suppression hearing to support its
claim. Regardless, the State is not entitled to relief.

       Section 40-6-108 does not apply to evidence seized in violation of the United
States Constitution or Tennessee Constitution. T.C.A. § 40-6-108(a). In Davidson, the
Tennessee Supreme Court adopted

       a good-faith exception for the admission of evidence when a law
       enforcement officer has reasonably and in good faith conducted a search
       within the scope of a warrant the officer believes to be valid, but is later
       determined to be invalid solely because of a good-faith failure to comply
       with the affidavit requirement of Tennessee Code Annotated section 40-6-
       103 and -104 and Tennessee Rule of Criminal Procedure 41(c)(1).
509 S.W.3d at 185-86. In the present case, we have concluded that the execution of the
search warrant was unconstitutional. Because our holding is based on a violation of the
United States and Tennessee Constitutions, section 40-6-108 and Davidson do not apply.

                                     CONCLUSION

      We affirm the judgments of the trial court granting the Defendants’ motions to
suppress and remand the case to the trial court for further proceedings consistent with this
opinion.




                                              ____________________________________
                                              JOHN EVERETT WILLIAMS, JUDGE




                                           - 12 -